t c memo united_states tax_court george w brooke and karen brooke petitioners v commissioner of internal revenue respondent docket no filed date george w brooke and karen brooke pro_se lavonne d lawson for respondent memorandum opinion wright judge this matter is before the court on respondent's motion for order to show cause why judgment should not be entered against petitioners on the basis of a previously decided case by order dated date we granted respondent's motion and ordered petitioners to show cause why judgment should not be entered against them on the basis of the court's decisions in wolf v commissioner tcmemo_1991_212 affd 4_f3d_709 9th cir feldman v commissioner tcmemo_1991_353 affd without published opinion 5_f3d_536 9th cir and garcia v commissioner tcmemo_1991_451 affd without published opinion 5_f3d_536 9th cir respondent filed the above-referenced motion in the instant case with respect to the disallowance of deductions investment tax_credits and related additions to tax in connection with petitioners' participation in the encore leasing program encore in their response petitioners failed to provide the court with an adequate basis upon which they could distinguish themselves from the previously decided cases and were ordered to either sign a stipulated decision in the instant case or appear before the court for a hearing on the matter this case was heard at a motions session held on date at houston texas and was taken under advisement petitioners resided in kountz texas at the time the petition was filed mr brooke petitioner was employed as a loan officer at a savings and loan when he invested in encore the instant case arises out of petitioners' participation in encore encore was in the business of leasing master recordings of previously released pop and gospel albums trials were 1for a detailed discussion of the facts and the applicable law with respect to participation in the encore leasing program see booker v commissioner tcmemo_1996_261 wolf v commissioner tcmemo_1991_212 affd 4_f3d_709 9th cir feldman v commissioner tcmemo_1991_353 affd continued conducted in the three above-mentioned cases with respect to deficiencies in and additions to tax resulting from participation in encore in each case we held in favor of respondent on all issues each case was affirmed by the court_of_appeals for the ninth circuit petitioners were among a large number of persons nationwide who invested in the encore master recording lease program and who claimed credits deductions and losses with respect thereto that were disallowed by respondent in order to resolve common issues a test case was selected among the cases in which persons whose credits deductions and losses had been disallowed by respondent had petitioned this court for a redetermination of that disallowance we rendered an opinion in the test case wolf v commissioner supra and held that the encore lease transaction was a sham entered into without the intent to make a profit in which tax considerations were paramount more specifically in wolf v commissioner supra this court held that the taxpayers were not entitled to claimed deductions and investment tax_credits related to their participation in encore the taxpayers’ underpayments for the years at issue were due to negligence or intentional_disregard_of_rules_and_regulations and as a result were liable for the continued without published opinion 5_f3d_536 9th cir garcia v commissioner tcmemo_1991_451 affd without published opinion 5_f3d_536 9th cir additions to tax under sec_6653 the taxpayers grossly overvalued the subject master recording and were liable for the addition_to_tax under sec_6659 due to a valuation_overstatement the taxpayers were liable for the increased rate of interest under sec_6621 due to an underpayment_of_tax in excess of dollar_figure attributable to one or more enumerated tax_motivated_transactions and the taxpayers were liable for a penalty under sec_6673 as a result of advancing frivolous and groundless arguments unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure in feldman v commissioner supra and garcia v commissioner supra the court held the taxpayers' underpayments for the years at issue were due to negligence or intentional_disregard_of_rules_and_regulations and as a result the taxpayers were liable for the additions to tax under sec_6653 the taxpayers grossly overvalued the subject master recording and were liable for the addition_to_tax under sec_6659 due to a valuation_overstatement and the taxpayers were liable for a penalty under sec_6673 as a result of advancing frivolous and groundless arguments petitioners have not agreed to be bound by the previously decided cases however after concessions by the parties the sole issue for our determination is whether petitioners are liable for the additions to tax for negligence under sec_6653 and for the taxable_year the underlying transaction in the instant case is essentially identical to the transaction considered in the test case petitioners claimed dollar_figure in deductions and dollar_figure in investment tax_credits with respect to their participation in encore in the taxable_year petitioners' investment in the encore program totaled dollar_figure in petitioners earned cents in from the encore program sec_6653 provides for an addition_to_tax equal to percent of any underpayment if any part of the underpayment is due to negligence or intentional_disregard_of_rules_and_regulations sec_6653 provides for an addition_to_tax of percent of the interest on that portion of the underpayment attributable to negligence negligence is defined as a lack of due care or the failure to act as a reasonable person would act under similar circumstances 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_ 902_f2d_380 5th cir revg tcmemo_1988_408 85_tc_934 petitioner bears the burden of proving that no part of the underpayment for the year at issue is due to negligence or intentional_disregard_of_rules_and_regulations rule a 58_tc_757 the negligence_penalty under sec_6653 is correctly assessed in cases where claimed deductions are not supported by the facts 898_f2d_455 5th cir affg tcmemo_1989_56 and tcmemo_1989_189 marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 petitioners contend that they acted in a reasonable manner and exercised ordinary business care and prudence in claiming deductions and credits with respect to their participation in encore in support of their contentions petitioners allege that they relied upon the financial advice of qualified advisers specifically petitioners argue that they relied on the advice of two individuals mr aaron howell and mr derwyn booker according to petitioners howell has over years' experience as a professional entertainer and has some experience in the recording industry mr booker was petitioners' investment counselor and was a paid promoter for encore under some circumstances a taxpayer may avoid liability for the additions to tax under sec_6653 if reasonable reliance on a competent professional adviser is shown 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a 2see booker v commissioner supra factor to be considered freytag v commissioner supra pincite in order for reliance on professional advice to excuse a taxpayer from the negligence additions to tax the reliance must be reasonable in good_faith and based upon full disclosure id reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir reliance on a professional adviser can be inadequate when the taxpayer and his adviser knew nothing about the nontax business aspects of the venture 85_tc_557 80_tc_914 based upon our review of the record in the instant case we find that petitioners' reliance on both mr howell and mr booker was not reasonable we do not believe mr howell's experience as a professional entertainer with some experience in the recording industry gave him the expertise to properly evaluate the economic sense of participation in encore we find that petitioners have failed to show that mr howell is a competent professional financial adviser with respect to the leasing and exploitation of a master recording it is simply not reasonable or prudent for petitioners to rely upon an adviser regarding matters outside of his field of expertise or with respect to facts which he does not verify during mr booker worked as an agent for encore selling its tax_shelters at a commission rate of percent of receipts from the sales of leases booker v commissioner tcmemo_1996_261 during the latter part of mr booker issued three newsletters directed to his master recording lease clients entitled derwyn j booker tax advantaged investment counseling id mr booker received commissions from encore in the amount of dollar_figure in and in the amount of dollar_figure in with respect to his master lease sales id as stated earlier reliance on representations by insiders or promoters is an inadequate defense to negligence reliance on professional advice must be objectively reasonable chamberlain v commissioner supra pincite 39_f3d_402 2d cir affg tcmemo_1993_480 taxpayers may not rely on someone with an inherent conflict of interest goldman v commissioner supra pincite additionally taxpayers must be able to show that the adviser reached his or her decisions independently see 414_f2d_749 4th cir affg tcmemo_1968_98 as an agent for encore mr booker had an inherent conflict of interest as a result of which petitioners can in no way show that mr booker reached his decisions independently when advising them we find that any reliance upon mr booker's advice with respect to encore was not objectively reasonable moreover no independent experts in the field of leasing master recordings were ever consulted by petitioners petitioners claimed deductions and investment tax_credits based upon the assumption that they were leasing a master recording purportedly worth dollar_figure as listed in the offering materials and were responsible for marketing such recording for profit clearly this type of transaction would require a careful and meaningful investigation petitioners liken their situation to that of investors in traded stocks who due to their inability to fully evaluate such investments rely on the expertise of a stockbroker petitioners through their interest in encore however were purportedly engaged in the trade_or_business of commercially developing and marketing a master recording with the intent to make a profit such activity requires a degree of participation and investigation higher than that which petitioners took and higher than that which a casual investor in stocks undertakes we believe that a reasonable investor would have done more than petitioners did in determining the profitability of entering into a trade_or_business with the intent of making a profit we find that petitioners' actions in failing to conduct anything approaching a meaningful investigation of encore were not the actions that a reasonable and ordinarily prudent person would have taken under the circumstances moreover any consideration of the encore prospectus and accompanying tax opinion in light of their discussions of tax advantages risk of audit and risk of litigation in the tax_court would have alerted a prudent and reasonable investor to the questionable nature of the promised deductions and investment tax_credits although page of the prospectus refers to an exciting business opportunity while taking advantage of current tax laws it mentions very little about said opportunity while strongly emphasizing the benefits derived from the investment_tax_credit the prospectus contains a letter from tax attorney mr henry d nunez stating the following upon request by encore we will assist a lessee and their counsel and accountants if the internal_revenue_service challenges the tax structure of the transaction as set forth in the opinion and the lessee is unable to reach a satisfactory resolution at the initial audit level such assistance would include advice in connection with their appearances before the appellate division of the internal_revenue_service we would also be available to assist the lessee’s counsel in defense before the u s district_court u s tax_court or the u s court of claims encore's prospectus contains in substance only one page discussing in general terms the gospel record market the prospectus does not specifically address the master recordings leased by encore the quality of such nor any other facets of the encore program the how our program works section of the prospectus is one page in length containing four paragraphs three paragraphs are devoted to the tax aspects of the program and one paragraph refers to the lease agreement the remainder of the page outlines in tables the amount of advance_payment required from the lessee and the amount of investment_tax_credit passed through to the lessee the financial section of the prospectus contains two paragraphs and explains the investment_tax_credit available with respect to the sound_recordings and computer_software there is no analysis in the prospectus of the potential nontax economic profitability of its leasing program also there is no information in the prospectus regarding the marketability of the master recordings that encore intends to lease nor any information concerning how master recordings can be marketed a simple review of such information should have raised serious questions in the minds of ordinarily prudent investors based upon careful consideration of the record we find that petitioners failed to show that the instant case differs to any material degree from the previously decided cases in which we held the taxpayers liable for the additions to tax for negligence in connection with their participation in encore accordingly petitioners are liable for the additions to tax under sec_6653 and due to negligence for the taxable_year to reflect the foregoing an appropriate order and decision will be entered for respondent
